Mr. Justice Holloway:
I dissent. It is conceded in the majority opinion that the sale of the pledged stock was. in all respects regular and according to the terms of the pledge agreement and in conformity with the provisions of our statute (Rev. Codes, secs. 5774-5799). The pledgors did not redeem the pledged property before sale, for it is conceded that they did not pay or tender payment of the amount of the debt. These propositions are elementary: (a) A valid sale of pledged property passes title to the purchaser, and (b) cuts off the right of redemption. The plaintiff then became the owner of the shares theretofore pledged to it, and as such is entitled to 'all the rights and privileges pertaining to such ownership.
Rehearing denied June 20, 1921.